Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because it contains two paragraphs.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and the claim as a whole does not amount to significantly more than the judicial exception. 
Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 1 is a medical arm which supports an endoscope and calculates a rotational angle of and insertion amount of the endoscope on a basis of two expressions. The first expression defines coordinates of a subject in which an insertion opening serves as an origin and the second expression that defines the coordinates of the subject in which the distal end of the endoscope serves as an origin. Calculation of rotational angle and insertion 
The recitation of a calculation unit in this claim does not negate the mental nature of this limitation because the claim here merely uses the calculation unit as a tool to perform the otherwise mental process. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recited calculation unit configured to calculate rotational angle and insertion amount on a basis of two expressions defining coordinates of subject in different coordinate system appears to be insignificant extra activity. Accordingly, claim 1 is not patent eligible.
Claim 7 is also not patent eligible for the similar reasons stated above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: calculation unit, in claims 1-12;
an operation amount acquisition unit, in claims 2, 8; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a medical supporting arm in preamble and a supporting arm in the body language. Is recited the “medical supporting arm” same as the “supporting arm”? Appropriate explanation/correction is required. 
Claims 2-12 are rejected for being dependent on a rejected based claim.  

Claims 5, 11 recite “the second expression that defines the coordinates of the subject on a basis of the first coordinates in a second coordinate system in which the distal end of the oblique-viewing endoscope serves as an origin”. This is unclear. Appropriate explanation/correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4, 6-10, 12 is/are rejected under 35 U.S.C. 102 as being anticipated by Inoue (US 20160213364).
Regarding claims 1, 7, Inoue discloses a medical supporting arm (first shaft 24a; FIG. 7a; imager 28; Medical system FIG. 1) comprising:
 a supporting arm configured to support an oblique-viewing endoscope (first shaft 24a); and 
camera head including an imaging unit that images an object (imager 28 as an end effector; FIG. 10A)


    PNG
    media_image1.png
    587
    462
    media_image1.png
    Greyscale

Regarding claims 2, 8, Inoue discloses an operation amount acquisition unit (controller 3) configured to acquire rotation (The amount-of-rotation detection sensor 123 is provided to detect the amount of rotation of the medical instrument rotating in association with operation. Para [0030]) of the oblique- viewing endoscope with the insertion opening serving as a supporting point as an operation amount of a surgeon (FIG. 10A; trocar 1), wherein the calculation unit calculates the rotation angle and the insertion amount on a basis of the operation amount (The amount-of-movement detection sensor 122 may detect the position of the medical instrument 
Regarding claims 3, 9, Inoue discloses wherein the calculation unit calculates the rotation angle and the insertion amount on a basis of a condition for positioning the subject at a center of an optical axis of the objective lens in the second expression (According to FIG. 10A, insertion amount can be determined based on Angle θj, angle θb and Lb and 24b. The condition for positioning the subject at a center of an optical axis of the objective lens in the second expression would be considering a situation where Angle θj = 0.).
Regarding claims 4, 10, Inoue discloses wherein the calculation unit (controller 3; FIG. 6) calculates the rotation angle and the insertion amount on a basis of a condition for positioning the subject within a predetermined distance from a center of an optical axis of the objective lens in the second expression (According to FIG. 10A, insertion amount can be determined based on Angle θj, and Lb and 24b. Thus, from FIG. 10, rotation angle and insertion amount can be used to position the object to a predetermined distance. FIG. 10A).
Regarding claims 6, 12, Inoue discloses an arm controlling unit (controller 3) configured to control the supporting arm on a basis of the rotation angle and the insertion amount (FIG. 10A, 10B).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on 571-272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795